DETAILED ACTION
Applicant has amended claims 1, 13 and 18 in the filed amendment on 5/10/2022.
Claims 1-10, 12-20  are pending in this office action.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-20 have been considered but are moot in new ground of rejection.
Applicant argued that prior arts of the record do not teach added claimed limitations in claims 1, 13, 18.
In response to Applicant’s argument, claims are rejected under new ground.
In addition, Prakriya teaches limitations:
 “partitioning, by the one or more computing devices, the element graph into a plurality of clusters” as col. 2 lines 1-4, partitions the remaining items into clusters (sub-graphs) of related nodes. Multiple location groups are created that are relative to the focus node for the graph and each sub-graph is assigned to a location group); and
“providing, by the one or more computing devices, the plurality of clusters as a result” as col. 2 lines 66-67 and col 3 lines 1-3, produced the graphs by the rectilinear layout system, wherein the graph contains one or more clusters of nodes in which the nodes are usually grouped closer relative to each other than nodes in different clusters);
“determining, by the one or more computing devices, a plurality of ego-nets respectively for the plurality of nodes” as  col.6 lines 41-44, layout system determines which of the records A-H within hierarchically graph has the most relationships, 1.e., will have the most connectors to the nodes representing the other records in the graph (Examiner notes the ego-network is a particular type of network which specifically maps the connections of and from the perspective of a node;
“partitioning, by the one or more computing devices, the ego-net for each node into one or more communities” as col. 2 lines 52-54, the first block of the rectilinear layout system recursively partitions the graph and valid candidate locations for the node/sub-graph are calculate;
“wherein at least a first ego-net for a first node is partitioned into two or more communities” as col. 2 lines 52-54, the first block of the rectilinear layout system recursively partitions the graph and valid candidate locations for the node/sub-graph are calculate.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 13, 15-18, 20 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Gui et al (or hereinafter “Gui”) (US 20160253696) in view of Kogan et al (or hereinafter “Kogan”) (US 20180136933) and Prakriya et al (or hereinafter “Prakriya”) (US 6154220).
As to claims 1, 13, 18, Gui teaches a method for detecting clusters in graphs the method comprising: or one or more tangible, non-transitory computer-readable media that collectively store instructions that, when executed by one or more processors, cause the one or more processors to perform operations, the operations comprising or a computing system comprising (figs. 2, 3, abstract, paragraphs 19-20):
“obtaining, by one or more computing devices, graph data descriptive of a first graph that comprises a plurality of nodes and a plurality of edges, each edge connecting two of the nodes” as obtaining, by a graph of a social network that includes a set of nodes representing a set of users, as well as a set of edges representing relationships between pairs of the users. The nodes may additionally represent a set of companies, and the relationships modeled by the edges may include an employment of a user at a company, a connection of the user to another user, and/or a following of a user or company by another user (figs. 2-3, 5, paragraphs 29, 64). 
 The social network includes users and user’s connections (paragraphs 6, 33) is represented as a first graph.  The graph of the social neatwork is represented as graph data descriptive of a first graph;
“determining, by the one or more computing devices, a plurality of ego-nets respectively for the plurality of nodes” as selecting, by the apparatus, a plurality of clusters of users in social network respective for the plurality of nodes (fig. 2, paragraphs 41, 66-67).  The plurality of clusters of users in social network is represented as a plurality of ego-nets;
“ partitioning, by the one or more computing devices, the ego-net for each node into one or more communities” as dividing as partitioning, by the apparatus, a cluster for a node into two communities e.g., cluster A for node 304 has first subgraph having nodes 310, 322 and second subgraph having nodes 312, 324 (paragraphs 41-42, fig. 3), “wherein at least a first ego-net for a first node is partitioned into two or more communities” as dividing as partitioning, by the apparatus, a cluster for a node into two communities e.g., cluster A for node 304 has first subgraph having nodes 310, 322 and second subgraph having nodes 312, 324 (paragraphs 41-42, 66-67, fig. 3).  The subgraphs are represented as two or more communities.  The cluster of users in social network A is represented as the ego-net;
“generating, by the one or more computing devices, one or more node elements for each of the plurality of nodes, the one or more node elements for each node respectively corresponding to the one or more communities associated with such node” as forming as generating, by the apparatus, graph 202 including one or more attributes 220 for each node of the plurality of nodes 216, the one or more attributes 220 respectively corresponding to the one or more entities e.g., companies (paragraph 23) as the one or more communities associated with nodes  (paragraphs 29-32, fig. 2).  The one or more attributes 220 are represented as the one or more node elements.
In particularly, Nodes 216 and edges 218 may also contain attributes 220 that describe the corresponding entities, objects, associations, and/or relationships in the online professional network. For example, a node representing a member may include attributes 220 such as a name, username, industry, title, password, and/or email address. Similarly, an edge representing a connection between the member and another member may have attributes 220 such as a time at which the connection was made, the type of connection (e.g., friend, colleague, classmate, employee, following, etc.), and/or a strength of the connection (e.g., how well the members know one another) (paragraph 32).  
“assigning, by the one or more computing devices, each of the plurality of edges to one of the node elements of each node connected by such edge to generate an element graph” as assigning, by the apparatus,  edges 218 to the attributes of nodes to form the graph 220 (paragraphs 29-32). In particularly, Nodes 216 and edges 218 may also contain attributes 220 that describe the corresponding entities, objects, associations, and/or relationships in the online professional network. For example, a node representing a member may include attributes 220 such as a name, username, industry, title, password, and/or email address. Similarly, an edge representing a connection between the member and another member may have attributes 220 such as a time at which the connection was made, the type of connection (e.g., friend, colleague, classmate, employee, following, etc.), and/or a strength of the connection (e.g., how well the members know one another) (paragraph 32).
Gui does not explicitly teach the claimed limitations:
wherein at least the first node is split into two or more node elements that respectively correspond to the two or more communities; 
wherein at least a first edge connected to the first node is assigned to only one of the two or more node elements generated from splitting the first node;
partitioning, by the one or more computing devices, the element graph into a plurality of clusters;
providing, by the one or more computing devices, the plurality of clusters as a result.
Prakriya teaches limitations:
 “partitioning, by the one or more computing devices, the element graph into a plurality of clusters” as col. 2 lines 1-4, partitions the remaining items into clusters (sub-graphs) of related nodes. Multiple location groups are created that are relative to the focus node for the graph and each sub-graph is assigned to a location group); and
“providing, by the one or more computing devices, the plurality of clusters as a result” as col. 2 lines 66-67 and col 3 lines 1-3, produced the graphs by the rectilinear layout system, wherein the graph contains one or more clusters of nodes in which the nodes are usually grouped closer relative to each other than nodes in different clusters);
“determining, by the one or more computing devices, a plurality of ego-nets respectively for the plurality of nodes” as  col.6 lines 41-44, layout system determines which of the records A-H within hierarchically graph has the most relationships, 1.e., will have the most connectors to the nodes representing the other records in the graph (Examiner notes the ego-network is a particular type of network which specifically maps the connections of and from the perspective of a node;
“partitioning, by the one or more computing devices, the ego-net for each node into one or more communities” as col. 2 lines 52-54, the first block of the rectilinear layout system recursively partitions the graph and valid candidate locations for the node/sub-graph are calculate;
“wherein at least a first ego-net for a first node is partitioned into two or more communities” as col. 2 lines 52-54, the first block of the rectilinear layout system recursively partitions the graph and valid candidate locations for the node/sub-graph are calculate.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Gui’s method for interaction within a social network to include the teaching of Prakriya’s method for creating graph to represent nodal relationships among nodes thereby clustering related nodes together to detect clusters in graphs. Gui and Prakriya are in the same field of invention because all of them teach clustering graph data. One would have been motivated to make this modification because it enables each cluster in a graph contains one focus node with distinct syntactic or semantic features and the clusters are positioned in such a way that they can be easily located and navigated by the user as taught by Prakriya.
Kogan teaches the claimed limitations:
 “wherein at least the first node is split into two or more node elements that respectively correspond to the two or more communities” as at least node E as at least the first node is split into two node elements E, a first node element E respectively corresponds to a first community EDH and a second node element E respectively corresponds to a second community EFGH (paragraphs 19, 24, fig. 8);
“wherein at least a first edge connected to the first node is assigned to only one of the two or more node elements generated from splitting the first node” as at least a first edge 17 connected to the node is assigned to only a first node element E generated from splitting the first node E of the graph 884 (paragraphs 19, 24, fig. 8);
“wherein at least a first ego-net for a first node is partitioned into two or more communities” as at least a first graph (EDHFG) for node E is partitioned into two communities EDH and EFGH (fig. 8, paragraphs 19, 24).  At least a first graph (EDHFG) is not at least a first ego-net.  Node E is represented as a first node;
“obtaining, by one or more computing devices, graph data descriptive of a first graph that comprises a plurality of nodes and a plurality of edges, each edge connecting two of the nodes” as obtaining, by a dependency engine 102 or 402 as one computing device, dependency graph of commit history  (paragraphs 12, 15-16, figs. 4-5) that includes a plurality of nodes and a plurality of edges, each edge connecting two of the nodes (figs. 4-5, 7-8, paragraphs 40-42).  The dependent graph of commit history is not graph data descriptive of a first graph; 
“partitioning, by the one or more computing devices, the ego-net for each node into one or more communities” as partitioning, by the engine (paragraphs 12, 15-16, figs. 4-5), a graph 882 for a node into two graphs 884 as two communities.  The graph 882 is not the ego-net, 
 “generating, by the one or more computing devices, one or more node elements for each of the plurality of nodes, the one or more node elements for each node respectively corresponding to the one or more communities associated with such node” as generating, by the dependency engine (paragraph 39-40, fig. 4),  one or more elements D, E,F, G, H in graph 884 for each of the plurality of nodes in graph 882, each element node corresponding to one or more subgraphs associated with the node (fig. 8, paragraphs 19, 24), 
“assigning, by the one or more computing devices, each of the plurality of edges to one of the node elements of each node connected by such edge to generate an element graph” as assigning, by the one or more computing devices, each of the plurality of edges to one of the node elements of each node connected by such edge to generate graph EFGH as an element graph (fig. 8, paragraphs 19, 24);
“partitioning, by the one or more computing devices, the element graph into a plurality of clusters” as (fig. 8, paragraphs 19, 24).
Gui and Kogan disclose a method for managing nodes in a graph.  These references are in the same field of the invention.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Kogan’s teaching to Gui’s system in order to separate the cluster into a plurality of sub-graphs based on nodes of the cluster that do not have a direct connection for ensuring files are modified correctly and further to increase interaction among groups.
Regarding claim 3, Gui teaches wherein assigning, by the one or more computing devices, each of the plurality of edges to one of the node elements of each node connected by such edge comprises assigning, by the one or more computing devices, each edge to the node element of each node connected by such edge that corresponds to the community to which such edge belongs” as  edges 218 may represent relationships and/or interaction between pairs of nodes 216 in graph 202, for example, edges 218 may be directed and/or undirected edges that specify connections between pairs of members, education of members at schools, employment of members at companies, following of a member or company by another member, business relationships and/or partnerships between organizations, and/or residence of members at locations (paragraphs 31-31).
Claims 17 and 20 are substantially similar to claim 3, and therefore likewise rejected.
Regarding claim 4, Gui and Prakriya combined teach partitioning, by the one or more computing devices, the element graph into the plurality of clusters comprises partitioning, by the one or more computing devices, the element graph into a plurality of non-overlapping clusters within the element graph (see Prakriya: col. 8 lines 16-24, the rectilinear layout system 200 now routes connectors between the nodes 304- 306 to represent the relationships among the records D, E and F, as shown in FIG. 6B, and so that there is no overlap between connectors or with nodes); and providing, by the one or more computing devices, the plurality of clusters as the result comprises providing, by the one or more computing devices, the plurality of non-overlapping clusters as the result (see Prakriya col. 8 lines 6-13, the coordinates for sub-group 601are calculated to center the node 304 relative to, and to avoid overlap with, the focus node 306. Similarly, the coordinates of the sub-group 602 are calculated to avoid overlap with the focus node 304 and the sub-group 607).
Claim 15 is substantially similar to claim 4, and therefore likewise rejected.
Regarding claim 5, Gui and Prakriya combined teach partitioning, by the one or more computing devices, the element graph into the plurality of clusters comprises: partitioning, by the one or more computing devices, the element graph into a plurality of non-overlapping clusters within the element graph (see Prakriya col. 8 lines 16-24, the rectilinear layout system 200 now routes connectors between the nodes 304- 306 to represent the relationships among the records D, E and F, as shown in FIG. 6B, and so that there is no overlap between connectors or with nodes); and mapping, by the one or more computing devices, the plurality of non-overlapping clusters of the element graph to the first graph to form a plurality of overlapping clusters within the first graph (see col. 8 lines 16-24); and providing, by the one or more computing devices, the plurality of clusters as the result comprises providing, by the one or more computing devices, the plurality of overlapping clusters as the result (see Prakriya:col. 2 lines 66- 67 and col 3 lines 1-3, produced the graphs by the rectilinear layout system, wherein the graph contains one or more clusters of nodes in which the nodes are usually grouped closer relative to each other than nodes in different clusters).
Claim 16 is substantially similar to claim 5, and therefore likewise rejected.
Regarding claim 6, Gui and Prakriya combined teach wherein partitioning, by the one or more computing devices, the ego-net for each node into one or more communities comprises using, by the one or more computing devices, a first partitioning algorithm on the ego-net for each node (see Prakriya: col. 2 lines 52-54, the first block of the rectilinear layout system recursively partitions the graph and valid candidate locations for the node/sub-graph are calculated), and col. 11 lines 36-41, The Database Designer implementation partitions the graph into a series of sub-graphs, positions each node in each one of the sub-graphs through recursive processing, and then routes connectors among the nodes once the nodes are precisely located on the layout surface for the sub-graph (top level)).
Regarding claim 7, Gui and Prakriya combined teach wherein partitioning, by the one or more computing devices, the element graph into the plurality of clusters comprises using, by the one or more computing devices, a second partitioning algorithm on the element graph (see Prakriya: col. 2 lines 1-4, partitions the remaining items into clusters (sub-graphs) of related nodes. Multiple location groups are created that are relative to the focus node for the graph and each sub-graph is assigned to a location group, and col. 10 lines 39-47, the rectilinear layout system decomposes the relationships in the current sub-graph to create lower level sub-graphs (block 807), sorts the sub-graphs (block 809) and assigns them to location groups (block 811)).
Regarding claim 8, Gui and Prakriya combined teach partitioning: partitioning, by the one or more computing devices, the ego-net for each node into one or more communities comprises using, by the one or more computing devices, a first partitioning algorithm on the ego-net for each node (see Prakriya: col. 2 lines 52-54, the first block of the rectilinear layout system recursively partitions the graph and valid candidate locations for the node/sub-graph are calculated), and col. 11 lines 36-41, The Database Designer implementation partitions the graph into a series of sub-graphs, positions each node in each one of the sub-graphs through recursive processing, and then routes connectors among the nodes once the nodes are precisely located on the layout surface for the sub-graph (top level)); and
partitioning, by the one or more computing devices, the element graph into the plurality of clusters comprises using, by the one or more computing devices, a second partitioning algorithm on the element graph (see Prakriya: col. 2 lines 1-4, partitions the remaining items into clusters (sub-graphs) of related nodes. Multiple location groups are created that are relative to the focus node for the graph and each sub-graph is assigned to a location group, and col. 10 lines 39-47, the rectilinear layout system decomposes the relationships in the current sub-graph to create lower level sub-graphs (block 807), sorts the sub-graphs (block 809) and assigns them to location groups (block 811));
wherein the second partitioning algorithm is the same algorithm as the first partitioning algorithm (see Prakriya: col. 11 lines 44-50, when the graph is partitioned into sub-graphs, a Connected Graph (i.e. a connected component algorithm) data structure is created for each sub-graph. The invention also creates a location group data structure for each location group on a layout surface, and a space map data structure for the layout surface associated with each sub-graph and each location group).
Regarding claim 9, Gui and Prakriya combined teach partitioning, by the one or more computing devices, the ego-net for each node into one or more communities comprises using, by the one or more computing devices, a first partitioning algorithm on the ego-net for each node (see Prakriya: col. 2 lines 52-54, the first block of the rectilinear layout system recursively partitions the graph and valid candidate locations for the node/sub-graph are calculated), and col. 11 lines 36-41, The Database Designer implementation partitions the graph into a series of sub-graphs, positions each node in each one of the sub-graphs through recursive processing, and then routes connectors among the nodes once the nodes are precisely located on the layout surface for the sub-graph (top level)); and
partitioning, by the one or more computing devices, the element graph into the plurality of clusters comprises using, by the one or more computing devices, a second partitioning algorithm on the element graph (see Prakriya: col. 2 lines 1-4, partitions the remaining items into clusters (sub-graphs) of related nodes. Multiple location groups are created that are relative to the focus node for the graph and each sub-graph is assigned to a location group, and col. 10 lines 39-47, the rectilinear layout system decomposes the relationships in the current sub-graph to create lower level sub-graphs (block 807), sorts the sub-graphs (block 809) and assigns them to location groups (block 811));
wherein the second partitioning algorithm is a different algorithm from the first partitioning algorithm (see Prakriya: col. 2 lines 58-61, connector routing is completely localized at  each sub-graph level since there is no connection between two non-focus nodes at different sub-graph levels).
Regarding claim 10, Gui and Prakriya combined teach partitioning, by the one or more computing devices, the ego-net for each node into one or more communities comprises using, by the one or more computing devices, a first partitioning algorithm on the ego-net for each node (see Prakriya: col. 2 lines 52-54, the first block of the rectilinear layout system recursively partitions the graph and valid candidate locations for the node/sub-graph are calculated), and col. 11 lines 36-41, The Database Designer implementation partitions the graph into a series of sub-graphs, positions each node in each one of the sub-graphs through recursive processing, and then routes connectors among the nodes once the nodes are precisely located on the layout surface for the sub-graph (top level; and Gui: paragraphs 66, 70: using, by the one or more computing devices, a first partitioning algorithm on cluster for each node);
partitioning, by the one or more computing devices, the element graph into the plurality of clusters comprises using, by the one or more computing devices, a second partitioning algorithm on the element graph (see Prakriya: col. 2 lines 1-4, partitions the remaining items into clusters (sub-graphs) of related nodes. Multiple location groups are created that are relative to the focus node for the graph and each sub-graph is assigned to a location group, and col. 10 lines 39-47, the rectilinear layout system decomposes the relationships in the current sub-graph to create lower level sub-graphs (block 807), sorts the sub-graphs (block 809) and assigns them to location groups (block 811));
wherein one or both of the first partitioning algorithm and the second partitioning algorithm comprises a connected component algorithm (see Prakriya: col. 11 lines 44- 50, when the graph is partitioned into sub-graphs, a Connected Graph (i.e. a connected component algorithm) data structure is created for each sub-graph. The invention also creates a location group data structure for each location group on a layout surface, and a space map data structure for the layout surface associated with each sub-graph and each location group).
Claims 2, 14, 19, is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Gui in view of Prakriya and Kogan and further in view of  Conover et al (or hereinafter “Conover”) (US 20170214589).
Regarding claim 2, Gui does not explicitly teach limitation: determining, by the one or more computing devices, the plurality of ego-nets respectively for the plurality of nodes comprises determining, by the one or more computing devices, for each of the plurality of nodes, a subgraph induced by a neighborhood of such node.
Conover teaches the system uses the graph to identify a subset of the members with high betweenness centrality within a subgraph that includes a first group in the social network and a second group in the social network (abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Conover’s teaching to Gui’s system in order to increase interaction among communities with low connectivity in the social networks.
Claims 14 and 19 are substantially similar to claim 2, and therefore likewise rejected.
 Claim 12 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Gui in view of Prakriya and Kogan and further in view of in view of McQueary et al (or hereinafter “McQueary”) ( US 2017/0316082).
Regarding claim 12, Gui do not explicitly show “wherein obtaining, by the one or more computing devices, the graph data descriptive of the graph comprises obtaining, by the one or more computing devices, the graph data descriptive of an undirected graph, the plurality of edges comprising undirected edges’.
However, McQueary teaches in his invention “wherein obtaining, by the one or more computing devices, the graph data descriptive of the graph comprises obtaining, by the one or more computing devices, the graph data descriptive of an undirected graph, the plurality of edges comprising undirected edges (see Para [0067], the graphs may be undirected, wherein a node may be connected with another node but the connection does not indicate the direction of the relationship. The motif analysis module 118 may simply transform the graph and make an undirected edge a pair of directed edges that point in opposite directions)’. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention McQueary’s teaching to Gui’s system in order to  enable ensuring that no feature can be valued significantly more than any other and reducing bias due to size of a network as taught by McQueary.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/          Primary Examiner, Art Unit 2169